6 N.Y.3d 868 (2006)
850 N.E.2d 19
817 N.Y.S.2d 204
TAYNISHA BAEZ, Appellant,
v.
IMAMALLY RAHAMATALI et al., Respondents.
Court of Appeals of the State of New York.
Decided May 4, 2006.
Pollack, Pollack, Isaac & De Cicco, New York City (Brian J. Isaac of counsel), and Corpina, Piergrossi, Overzat & Klar, LLP, for appellant.
*869 Baker, McEvoy, Morrissey & Moskovits, P.C., New York City (Holly E. Peck of counsel), for John Smith, respondent.
Morris Duffy Alonso & Faley, New York City (Yolanda L. Ayala of counsel), for Nestor Torres, respondent.
Wilson, Elser, Moskowitz, Edelman & Dicker LLP, New York City (Nickolas G. Spiliotis of counsel), for Imamally Rahamatali, respondent.
Chief Judge KAYE and Judges G.B. SMITH, CIPARICK, ROSENBLATT, GRAFFEO, READ and R.S. SMITH concur.

OPINION OF THE COURT
MEMORANDUM.
The order of the Appellate Division should be affirmed, with costs.
Defendants met their initial burden of establishing that plaintiff did not suffer a serious injury within the meaning of Insurance Law § 5102 (d) (see Gaddy v Eyler, 79 NY2d 955, 956-957 [1992]). In opposition, plaintiff failed to provide an objective medical basis supporting the conclusion that she sustained a serious injury (see Toure v Avis Rent A Car Sys., 98 NY2d 345, 350-351 [2002]). Moreover, plaintiff failed to come forward with evidence that her current alleged need for surgery is causally related to the automobile accident (see Pommells v Perez, 4 NY3d 566, 572, 580 [2005]). Summary judgment was therefore properly granted to defendants.
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order affirmed, with costs, in a memorandum.